179 F.2d 812
RING ENGINEERING CO.v.OTIS ELEVATOR CO.
No. 10116.
United States Court of Appeals District of Columbia Circuit.
Argued December 14, 1949.
Decided January 23, 1950.

Mr. James M. Earnest, Washington, D. C., for appellant.
Mr. Philip W. Amram, Washington, D. C., with whom Mr. Jerome J. Dick, Washington, D. C., was on the brief, for appellee.
Before EDGERTON, CLARK, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
This case involves interpretation of a contract for installing elevators in an office building in Washington, D. C. We agree with the District Court's interpretation. Furthermore, appellant may not overturn a summary judgment by raising here an issue of fact that was not plainly disclosed as a genuine issue in the trial court. Fletcher v. Krise, 73 App.D.C. 266, 120 F.2d 809; Williams v. Kolb, 79 U.S. App.D.C. 253, 145 F.2d 344. Garrett Biblical Institute v. American University, 82 U.S.App.D.C., 265, 163 F.2d 265, is not to the contrary.


2
Affirmed.